Case: 2:20-cv-01952-ALM-KAJ Doc #: 21 Filed: 05/27/20 Page: 1 of 1 PAGEID #: 542




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TANYA RUTNER HARTMAN, and                        :
GILDED SOCIAL,                                   :
                                                 :
               Plaintiffs,                       : Case No. 2:20-CV-1952
                                                 :
       v.                                        : Chief Judge Algenon L. Marbley
                                                 :
AMY ACTON,                                       :
In her official capacity as Director of the Ohio :
Department of Health,                            : Magistrate Judge Jolson
                                                 :
                Defendant.                       :

                                            ORDER

         This matter is before the Court on Plaintiffs’ Motion for an Extension of Time to File a

Memorandum in Opposition to Defendant’s Motion to Dismiss. (ECF No. 19). Defendant does not

oppose Plaintiffs’ Motion. For good cause shown, Plaintiffs’ Motion is GRANTED. Plaintiffs

have until May 26, 2020 to file their Response. Defendant shall have until May 29, 2020 to file a

reply.

         IT IS SO ORDERED.



                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATE: May 27, 2020
